


 

EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

MATTHEW J. PFEFFER

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and
between Matthew J. Pfeffer (hereinafter “Executive”) and VaxGen, Inc.
(hereinafter “VaxGen” or the “Company”), as of the Employment Date (defined
below). In consideration of the mutual promises made herein, VaxGen and
Executive agree as follows:

1.            EMPLOYMENT BY THE COMPANY. VaxGen hereby employs Executive, and
Executive hereby accepts employment with VaxGen upon the terms and conditions
set forth in this Agreement, such employment to commence as of a mutually
agreeable date (the “Employment Date”). On the Employment Date, Executive will
be employed as the Company’s Senior Vice President, Finance and Administration,
and Chief Financial Officer (“CFO”).

2.            WORK RESPONSIBILITIES. As CFO, Executive shall perform the
functions and responsibilities provided for that position in the Company’s
by-laws and articles of incorporation, customarily associated with that
position, and as may be assigned from time to time by the Company’s President
and Chief Executive Officer (“CEO”), including, but not limited to: managing and
leading the Company’s Finance and Administration Department; and establishing
and implementing financial strategies conducive to achieving the Company’s near
and long-term objectives. VaxGen may assign additional or different duties,
consistent with the position of CFO, to Executive. Executive will report to the
CEO. Executive shall devote the whole of his professional time, attention and
energies to the performance of his work responsibilities (except as set forth in
Section 7 or for vacation periods and reasonable periods of illness or other
incapacity permitted by the Company’s general employment policies, or as
otherwise permitted by this Agreement). Executive’s primary office location will
be in the Company’s Brisbane, California corporate headquarters. Executive’s
position, title, job description, reporting relationship, office location,
duties and responsibilities may be modified from time to time in the sole
discretion of VaxGen.

 

3.

COMPENSATION AND BENEFITS.

(a)          Base Salary. VaxGen will pay Executive an initial base salary at
the annualized rate of two hundred seventy-five thousand dollars ($275,000),
less standard payroll deductions and withholdings and payable in accordance with
the Company’s regular payroll schedule. Such compensation is subject to change
from time to time in the Company’s discretion. Executive’ base salary shall be
reviewed on the next compensation review date for all executive employees, and
annually thereafter.

(b)          Bonus Potential. Executive is eligible to receive an annual
performance bonus of up to thirty percent (30%) of his annual base salary. Such
bonuses, if any, are awarded at the sole discretion of the Company’s Board of
Directors (the “Board”) based on its assessment of Executive’s performance, as
measured by the performance standards set by the CEO, as well as the Company’s
performance. No bonuses are earned until the Board or its delegate confirms

 

 

 

1.

 


--------------------------------------------------------------------------------

 

such bonuses in writing. The Company shall have the sole discretion to change or
eliminate the annual bonus program at any time, and to determine the amount of
bonus earned by Executive, if any.

(c)          Stock Option Grant. The Company will recommend to its Board that
Executive be granted, under the Company’s Amended & Restated 1996 Stock Option
Plan (“the Plan”), options to purchase up to one hundred twenty thousand
(120,000) shares of the Company’s common stock at an exercise price equal to the
fair market value of that common stock as of the date of grant as determined by
the Board (the “Option”). The Option will be subject to the terms and conditions
of the Plan and Executive’s grant agreement, which will include a four-year
vesting schedule under which, during Executive’s continuous service to the
Company (as defined in the Plan), twenty-five percent (25%) of the Option shares
will vest on the one-year anniversary of the Employment Date and the remaining
Option shares will vest in equal monthly installments over the subsequent three
(3) years. Executive acknowledges that there are no further commitments on
behalf of the Company to grant to Executive any additional stock options,
although the Board may consider granting additional stock options at its sole
discretion.

(d)          Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans which may be in effect from time to time and
provided by the Company to its senior officers generally, including paid
holidays, leaves of absence, health insurance, dental insurance, life insurance,
vacation and other benefits, if any, in accordance with and subject to the
eligibility requirements of such employee benefit plans and other applicable
policies and procedures. Executive’s rights under such employee benefit plans,
or the rights of Executive’s dependents, shall be governed solely by the terms
of such plans and any applicable policies and procedures. The Company’s employee
benefit plans, and policies and procedures related thereto, are subject to
termination, modification or limitation at any time at the Company’s sole
discretion.

(e)          Business Expenses. VaxGen shall reimburse Executive for all
reasonable business expenses, including expenses incurred for travel on VaxGen
business, in accordance with the policies and procedures of VaxGen, as may be
adopted or amended from time to time at VaxGen’s sole discretion. To be eligible
for reimbursement, Executive must submit business expense reimbursement requests
to VaxGen on a monthly basis, which includes supporting documentation (including
receipts) reasonably satisfactory to VaxGen.

(f)           Total Compensation. Executive agrees that the compensation stated
above constitutes the full and exclusive monetary consideration and compensation
for all services provided by Executive to the Company, and for all promises and
obligations under this Agreement.

4.            VAXGEN EMPLOYMENT POLICIES. Executive’s employment relationship
will be governed by the general employment policies and practices of the
Company, and Executive agrees to abide by all such policies, practices and
procedures, as they may from time to time be adopted or modified by VaxGen at
its sole discretion. Executive also agrees to review and abide by the policies
in VaxGen’s Employee Handbook (as they may be modified by the Company

 

 

 

2.

 


--------------------------------------------------------------------------------

 

from time to time) and to acknowledge in writing that he has read and will abide
by the Employee Handbook.

5.            PROTECTION OF COMPANY INFORMATION. As a condition of his
employment, contemporaneously with his execution of this Agreement, Executive
agrees to execute and abide by the Employee’s Proprietary Information and
Inventions Agreement (the “Proprietary Information Agreement”) attached hereto
as Exhibit A.

6.            INDEMNITY AGREEMENT. Executive and the Company agree to enter into
the Indemnity Agreement attached hereto as Exhibit B.

 

7.

OUTSIDE ACTIVITIES.

(a)          Non-Company Activities. Except for any activities consented to in
writing by the CEO, which consent will not be unreasonably withheld, Executive
will not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which he is a
passive investor. Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of his
duties hereunder.

(b)          No Adverse Interests. During his employment, Executive agrees not
to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by him to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise, except as permitted
by Sections 7(a) and 7(c).

(c)          Noncompetition. During the term of his employment by the Company,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, stockholder, partner, proprietor, associate,
representative, consultant, employee, or in any capacity whatsoever, engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which competes directly with the Company, anywhere throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that Executive may own, as a passive investor, securities of
any competing public corporation, so long as his direct holdings in any one such
corporation shall not in the aggregate constitute more than one percent (1%) of
the voting stock of such corporation and any ownership interest in a competitor
is disclosed in writing to the Company’s CEO.

8.            FORMER EMPLOYMENT AND THIRD PARTY AGREEMENTS. Executive represents
and warrants that his employment by the Company will not conflict with and will
not be constrained by any prior employment or consulting agreement,
noncompetition agreement, proprietary information agreement or other
relationship with any third party. Executive further represents and warrants
that he does not possess or control confidential information arising out of
prior employment, consulting, or other third party relationships, which he will
utilize in connection with his employment by the Company, except as expressly
authorized by that third party. Executive further warrants that by entering into
this Agreement with VaxGen, he is not violating any of the terms, agreements or
covenants of any agreement with any third party,

 

 

 

3.

 


--------------------------------------------------------------------------------

 

including but not limited to any previous employer, and that he is not under any
contractual obligation that would restrict his activities on behalf of the
Company.

 

9.

NONINTERFERENCE.

While employed by the Company and for a period of one (1) year immediately
following the termination of his employment, Executive agrees that he will not,
without the express consent of an officer of the Company, or in the course and
scope of performing his duties for the Company, interfere with the business of
the Company by, either directly or indirectly:

(a)          soliciting, recruiting, inducing, encouraging, or otherwise causing
any employee of VaxGen to terminate his or her employment in order to become an
employee, consultant or independent contractor to or for any other person or
entity, or attempting to do so;

(b)          disclosing to any person or entity the names or addresses of, or
any information pertaining to, any current or former employees of VaxGen, to the
extent such names, addresses or other information are confidential or private;
or

(c)          using Proprietary Information (as defined in the Proprietary
Information Agreement) to call on, solicit or take away any clients or customers
of VaxGen or any other persons, entities, or corporations with which VaxGen has
had or contemplated any business transaction or relationship during Executive’s
employment with VaxGen (such Proprietary Information to include, but not be
limited to, investments, licenses, joint ventures, and agreements for
development), or attempting to do so.

 

10.

TERMINATION OF EMPLOYMENT.

(a)        At-Will Employment Relationship. Executive’s employment relationship
is at-will. This means that Executive’s employment and/or this Agreement may be
terminated with or without Cause (defined in Section 10(e)(ii)), and with or
without advance notice, at any time by either Executive or by VaxGen. Nothing in
this document shall limit the right to terminate employment at will or to
terminate this Agreement at any time. This at-will employment relationship can
only be changed in a written agreement approved by the Board and signed by
Executive and the CEO.

(b)          Severance Benefits Eligibility. In the event that Executive’s
employment is terminated without Cause by the Company, or if Executive resigns
for Good Reason pursuant to Section 10(c) hereof, Executive shall be eligible to
receive the following as his sole severance benefits (collectively, the
“Severance Benefits”): (i) severance pay in the amount of twelve (12) months of
his base salary in effect as of the termination date (such severance being
limited strictly to base salary and will not include any amount paid or payable
as a bonus or stock option grant), less standard withholdings and deductions,
and payable in the Company’s ordinary payroll cycle as salary continuation until
fully paid; (ii) health insurance continuation coverage (pursuant to the federal
COBRA law or applicable state law) at Executive’s own expense; (iii) all stock
option grants or other equity awards then held by Executive shall be subject to
accelerated vesting such that all unvested shares will become fully vested and
exercisable effective as of the employment termination date (the “Accelerated
Vesting”); and (iv) payment of all accrued salary and all accrued and unused
vacation, as well as benefits under any written ERISA-qualified

 

 

 

4.

 


--------------------------------------------------------------------------------

 

benefit plan (e.g., 401(k) plan), or written insurance policy, to which
Executive has a vested right as of the termination date. If, within thirteen
(13) months after a Change in Control (defined in Section 10(d)), Executive’s
employment is terminated without Cause by the Company or Executive resigns for
Good Reason pursuant to Section 10(c) hereof, then in addition to receiving the
Severance Benefits, Executive will be eligible to receive a bonus payment for
the compensation year in which the termination occurs, such payment to be
prorated based on the termination date and calculated based on 100% of the
target bonus amount for which Executive is eligible for the compensation year in
which the termination occurs provided that Executive will not be entitled to
such bonus payment if he otherwise received a bonus payment for the compensation
year in which the termination occurs (the “Prorated Bonus”). As a condition of
and prior to the receipt of all or any of the Severance Benefits, Accelerated
Vesting, or Prorated Bonus, Executive shall provide the Company with an
effective general release of all known and unknown claims in the form attached
as Exhibit C (the “Release”).

(c)          Good Reason Resignation. Executive may resign for Good Reason by
providing written notice to the Company that he intends to resign due to the
occurrence of any of the following without his consent: (i) material breach by
the Company of any of the terms and provisions of this Agreement resulting in
material harm to Executive, if the Company does not remedy such breach within
thirty (30) days after the Company receives written notice from Executive
detailing the specific provision of this Agreement that it allegedly breached;
(ii) demotion of Executive from the position of Senior Vice President, Finance
and Administration and CFO, or the assignment to Executive of any duties or
responsibilities materially inconsistent with such position; (iii) relocation of
Executive’s place of work that would increase Executive’s one-way commuting
distance by more than thirty-five (35) miles over his commute immediately prior
thereto; (iv) reduction by the Company of Executive’s then-current annual Base
Salary or annual performance bonus potential (except where such reductions are
imposed uniformly on other senior executives of the Company); (v) material and
substantial reduction in the aggregated employee benefits made available to
Executive (except where such reduction is imposed uniformly on senior executives
of the Company); or (vi) failure of a successor company to assume the
obligations of this Agreement. Executive’s resignation shall be effective on the
date specified in the notice given hereunder, which date shall not be earlier
than the date such notice is given, nor more than thirty (30) days after the
date such notice is given (unless such earlier resignation date is specified by
the Company).

(d)          Definition of Change in Control. For the purposes of this
Agreement, a Change in Control shall be deemed to have occurred if: (i) there is
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (for the purposes of this Section, a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the voting power of the then outstanding voting securities of
VaxGen entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection 10(d), any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by VaxGen or any corporation controlled by VaxGen
shall not constitute a Change in Control; or (ii) individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual (other than an individual whose initial assumption of office occurs
as a result of an actual or threatened

 

 

 

5.

 


--------------------------------------------------------------------------------

 

solicitation of proxies or consents by or on behalf of a Person other than the
Board) who becomes a director subsequent to the date hereof whose election or
nomination for election by VaxGen’s shareholders was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or
(iii) there is a consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of VaxGen (a
“Business Combination”) unless, following such Business Combination, (A)
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the voting power of
the then Outstanding Company Voting Securities of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns VaxGen or all or substantially all of VaxGen’s
assets either directly or through one or more subsidiaries) and (B) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (iv) approval by the shareholders of
VaxGen of a complete liquidation or dissolution of VaxGen.

 

(e)

Termination for Cause.

(i)           No Severance. In the event Executive’s employment is terminated at
any time for Cause, Executive will be entitled to payment of all accrued salary
and accrued and unused vacation, but Executive will not be entitled to the
Severance Benefits, pay in lieu of notice, or any other such compensation.

(ii)          Cause Definition. For the purposes of this Agreement, “Cause” for
termination shall mean any of the following: (A) fraud or conviction (including
a no contest or guilty plea) of illegal criminal acts committed by Executive;
(B) Executive’s material breach of any material provision of any written
agreement with the Company, including but not limited to this Agreement or the
Proprietary Information Agreement; (C) Executive’s material failure to perform
his job duties as determined by the Company in its reasonable judgment, and
after notice of such failure has been given to Executive by the CEO and
Executive has had a fifteen (15) business-day period within which to cure such
failure; or (D) a material violation of any material VaxGen employment policy,
including but not limited to the policies set forth in VaxGen’s employee
handbook.

(f)           Voluntary or Mutual Termination. In the event Executive terminates
his employment other than for Good Reason, or in the event that Executive’s
employment terminates at the parties’ mutual agreement, Executive will be
entitled to payment of all accrued salary and accrued and unused vacation, but
Executive will not be entitled to Severance Benefits, pay in lieu of notice, or
any other such compensation.

(g)          Termination Due to Death. In the event of Executive’s death,
Executive’s employment will terminate on the date thereof, and Executive and
Executive’s heirs or estate will be entitled to payment of all accrued salary
and accrued and unused vacation, but Executive will not be entitled to Severance
Benefits, pay in lieu of notice or any other such compensation.

 

 

 

6.

 


--------------------------------------------------------------------------------

 

 

 

(h)

Excise Tax.

(i)           Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit that Executive would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount (defined below). The “Reduced Amount” shall be either (i) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (ii) the Payment or a portion thereof after
payment of the applicable Excise Tax, whichever amount after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax, results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment to Executive. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs (the “Payment Event”)):
reduction of cash payments; cancellation of accelerated vesting of option
grants; reduction of employee benefits. In the event that acceleration of
vesting of option grants is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant unless Executive elects in
writing a different order for cancellation.

(ii)          The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Payment Event, the Board shall have the discretion to appoint a
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

(iii)        The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. The Company shall be entitled to rely upon the accounting firm’s
determinations, which shall be final and binding.

(i)           Deferred Compensation. In the event that the Company determines
that any payments hereunder (including but not limited to the Severance Benefits
or the Prorated Bonus provided under Section 10(b) (Severance Benefits
Eligibility)), fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the Code,
then the payment of such benefits shall not be made pursuant to the payment
schedules provided herein and instead the payment of such benefits shall be

 

 

 

7.

 


--------------------------------------------------------------------------------

 

delayed, accelerated, or otherwise restructured to the minimum extent necessary
so that such benefits are not subject to the provisions of Section 409A(a)(1) of
the Code and Executive receives as nearly as possible the benefits intended by
this Agreement notwithstanding Section 409A of the Code. To the extent payments
are delayed under this provision, then any delayed amounts shall be paid as a
single lump sum following expiration of the period of delay required by Section
409A.

 

11.

GENERAL PROVISIONS.

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of California without regard to conflict
of laws principles that would otherwise apply the law of another jurisdiction.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter.

(b)          Complete Agreement. This Agreement, including the Proprietary
Information Agreement and the Indemnity Agreement, constitutes the complete,
final and exclusive embodiment of the entire agreement and understanding of the
parties with regard to the subject matter hereof. It is entered into without
reliance on any promise, warranty or representation other than those expressly
contained herein, and it supersedes and replaces any and all prior or
contemporaneous agreements, promises or representations between VaxGen and
Executive, whether oral, written or implied, including but not limited to the
Term Sheet provided to Executive on March 10, 2006. The terms of this Agreement
and any changes in Executive’s employment terms (other than those employment
terms expressly reserved to the Company’s discretion in this Agreement) require
a written amendment to the Agreement signed by Executive and a duly authorized
officer of the Company.

(c)          Waiver. Any waiver of a breach of this Agreement shall be in
writing and shall not be deemed to be a waiver of any successive breach.

(d)          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.

(e)          Voluntary Agreement. Executive and VaxGen represent and warrant
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with the legal
and tax advisors of such party’s choice before executing this Agreement, and
each party has had a full opportunity to negotiate the terms of this Agreement
prior to signing this Agreement.

(f)           Headings. The headings and captions of the various paragraphs of
this Agreement are placed herein for the convenience of the parties and the
reader, do not constitute a

 

 

8.

 


--------------------------------------------------------------------------------

 

substantive term or terms of this Agreement, and shall not be considered in the
interpretation or application of this Agreement.

(g)          Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. Signatures transmitted via facsimile shall be deemed the equivalent
of originals.

(h)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by and against Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators; except that it is agreed that Executive may not assign any of
his duties hereunder; and Executive may not assign any of Executive’s rights
hereunder without the written consent of the Company, which shall not be
unreasonably withheld.

(i)           Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon, as applicable, the date of personal delivery
(including personal delivery by facsimile transmission), the date of delivery by
express delivery service (e.g. Federal Express), or the third day after mailing
by certified or registered mail, return receipt requested, to the attention of
the CEO sent to the Company’s corporate headquarters, and to Executive at his
address as listed on the Company’s payroll, or as otherwise provided in writing
by Executive to the CEO.

(j)           Alternative Dispute Resolution. To ensure rapid and economical
resolution of any disputes which may arise concerning the relationship between
Executive and the Company, the parties hereby agree that any and all claims,
disputes or controversies of any nature whatsoever arising out of, or relating
to, this Agreement, Executive’s employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Francisco, California
conducted before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the then applicable JAMS arbitration rules. The parties each acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding. Executive will have the right to be represented by
legal counsel at any arbitration proceeding. The arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. The Company shall bear all JAMS’ arbitration
fees and administrative costs. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration.

(k)          Right To Work. As required by law, this Agreement is subject to
satisfactory proof of Executive’s right to work in the United States.

 

 

 

9.

 


--------------------------------------------------------------------------------

 

 

(l)           Reimbursement of Attorneys’ Fees. The Company agrees to reimburse
Executive’s reasonable attorneys’ fees for review and revision of this Agreement
by Executive’s legal counsel, up to a maximum reimbursement amount of $3,000.
The Company will provide such reimbursement to Executive within ten (10)
business days after Executive submits a copy of the invoice for fees from his
legal counsel supporting Executive’s request for reimbursement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
specified below.

VAXGEN, INC.

 

By:

/s/ Lance Gordon                                    

Lance Gordon, Ph.D.

President and Chief Executive Officer

 

Date:

March 28, 2006                                    

ACCEPTED AND AGREED:

/s/ Matthew J. Pfeffer                          

Matthew J. Pfeffer

   March 28, 2006                                  

Date

Exhibit A – Executive’s Proprietary Information and Inventions Agreement

Exhibit B – Indemnity Agreement

Exhibit C – Form of Release

 

 

 

10.

 


--------------------------------------------------------------------------------